Title: To James Madison from John Hurt, June 1790 (Abstract)
From: Hurt, John
To: Madison, James


Abstract. June 1790. JM endorsed this twelve-page manuscript: “Notes by the Revd. Mr. Hurt June 1790. on Rhamsay’s [sic] Histy Revol.” Hurt (1752–1824), apparently from Orange County, was with a Virginia brigade in the Continental line. His comments allude to actions and events where he was involved. A typical remark: “I believe it never was known only to a few, to this day, what havock was made to the Virga. line by the small pox in the natural way.… there were 41. Virga. soldiers put into a small house, all with the small pox in the natural way, 34. of them died.”
